20-10389-dsj   Doc 17   Filed 02/24/20 Entered 02/24/20 12:36:34   Main Document
                                      Pg 1 of 6
20-10389-dsj   Doc 17   Filed 02/24/20 Entered 02/24/20 12:36:34   Main Document
                                      Pg 2 of 6
20-10389-dsj   Doc 17   Filed 02/24/20 Entered 02/24/20 12:36:34   Main Document
                                      Pg 3 of 6
20-10389-dsj   Doc 17   Filed 02/24/20 Entered 02/24/20 12:36:34   Main Document
                                      Pg 4 of 6
20-10389-dsj   Doc 17   Filed 02/24/20 Entered 02/24/20 12:36:34   Main Document
                                      Pg 5 of 6
20-10389-dsj   Doc 17   Filed 02/24/20 Entered 02/24/20 12:36:34   Main Document
                                      Pg 6 of 6
